   Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 1 of 9 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

SOUTHERN PIONEER PROPERTY &                                 )
     CASUALTY INSURANCE COMPANY,                            )
                                                            )
       Plaintiff,                                           )
                                                            )       Case No.: ______________
Vs.                                                         )
                                                            )
COOK’S AUTO SALES, LLC                                      )
                                                            )
       Serve at:      Registered Agent                      )
                      Melissa Cook                          )
                      308 West 6th                          )
                      Portageville, MO 63873                )
                                                            )
BAILEY COOK                                                 )
                                                            )
       Serve at:      308 West 6th                          )
                      Portageville, MO 63873                )
                                                            )
REETTA RICHMOND                                             )
                                                            )
       Serve at:      1102 N. Oates St.                     )
                      Hayti, MO 63851                       )
                                                            )
       Defendants.                                          )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW PLAINTIFF Southern Pioneer Property & Casualty Insurance Company

(“Southern Pioneer”), by and through counsel, and for its claim(s) for relief and action(s) against

the Defendants named herein states as follows:

       I.      Preliminary Allegations




                                                 1
   Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 2 of 9 PageID #: 2




       1.      Plaintiff Southern Pioneer was and is a foreign insurance company, in good

standing and registered with the Missouri Division of Insurance, with the capacity to sue and be

sued in its own name, and engaged in the business of providing liability insurance to Missouri

residents. Plaintiff Southern Pioneer’s is a citizen of the state of Arkansas as it is incorporated

there and has its principal place of business in Arkansas.

       2.      At all times relevant hereto Defendant Cook’s Auto Sales, LLC (“Cook’s Auto

Sales”), was and is a Missouri limited liability company in good standing with capacity to sue and

be sued in its own name. Defendant Cook’s Auto Sales was and is engaged in the business of

selling, servicing and/or repairing automobiles in the course of its garage operations in Portageville

in Pemiscot County, Missouri. It is a citizen of Missouri.

       3.      At all times relevant hereto Defendant Bailey Cook is and was an individual and a

citizen of the state of Missouri as he resides in Portageville in Pemiscot County, Missouri.

       4.      At all times relevant hereto, Defendant Reetta Richmond (“Defendant Richmond”)

is and was an individual and a citizen of the state of Missouri as she resides in Hayti in Pemiscot

County, Missouri.

       5.      During all times relevant hereto Defendant Cook’s Auto Sales was - subject to the

terms, conditions and exclusions recited therein – the named insured under a Commercial Auto

Garage Liability Policy (the “Policy”) issued by Plaintiff Southern Pioneer. A true and accurate

copy of the Policy, Policy No. CP00005197, is attached hereto as Exhibit 1.

       6.      This action seeks a declaration regarding the rights, obligations and duties of the

parties under the Policy with regard to the claim asserted by Defendant Richmond against

Defendants Cook’s Auto Sales and Bailey Cook arising out of an automobile accident that




                                                  2
   Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 3 of 9 PageID #: 3




occurred on January 15, 2020, involving Defendants Richmond and Bailey Cook (the “Automobile

Accident”).

       7.      This Court has jurisdiction over the parties and the subject matter pursuant to 28

USC §1332. Venue in the Southeastern Division of the Eastern District of Missouri is appropriate

under 28 USC §1391(b)(1).



       II.  Provisions in the Policy Issued by Southern Pioneer to Defendant Cook’s
       Auto
       8.      The Policy issued to Defendant Cook’s Auto Sales was in effect at the time of the

Automobile Accident involving Defendants Richmond and Bailey Cook. See Exhibit 1.

       9.      Sub-Paragraph A.2 in SECTION II – LIABILITY COVERAGE of the Policy’s

GARAGE COVERAGE FORM recites the terms of the Policy’s Coverage for “‘Garage

Operations’ – Covered ‘Autos’”. There the Policy provides, in pertinent part:

       We will pay all sums an “insured” legally must pay as damages because of “bodily injury”
       or “property damage” to which this insurance applies, caused by an “accident” and
       resulting from “garage operations” involving the ownership, maintenance or use of covered
       “autos”.
       ....

       We have the right and duty to defend any “insured” against a “suit” asking for such
       damages . . . . However, we have no duty to defend any “insured” against a “suit” seeking
       damages for “bodily injury” or “property damage” . . . to which this insurance does not
       apply. We may investigate and settle any claim or “suit” as we consider appropriate. . . .
       .

       10.     Sub-Paragraph A.3 in SECTION II – LIABILITY COVERAGE of the Policy’s

GARAGE COVERAGE FORM sets forth the Policy provisions concerning “Who Is An

Insured”. There the Policy recites, in pertinent part, as follows:

       a.      The following are “insureds” for covered “autos”:


                                                 3
  Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 4 of 9 PageID #: 4




            (1)    You for any covered “auto”.

            (2)     Anyone else while using with your permission a covered “auto” you own,
            hire or borrow except:
            ....

                   (d)    Your customers. However, if a customer of yours:

                          ....

                          (ii)   Has other available insurance (whether primary, excess or
                                 contingent) less than the compulsory or financial
                                 responsibility law limits where the covered “auto” is
                                 principally garaged, they are an “insured” only for the
                                 amount by which the compulsory or financial responsibility
                                 law limits exceed the limit of their other insurance.
                   ....

      11.   The Policy is amended by an endorsement entitled “MISSOURI GARAGE

COVERAGE FORM CHANGES” (SPPC-GL-1028 (05/12)).

      12.   By virtue of that amendatory endorsement the following additional symbols are

added to SECTION I – COVERED AUTOS, A. Description of Covered Auto Designation

Symbols of the Policy’s GARAGE COVERAGE FORM:

      Symbol              Description of Covered Auto Designation Symbols

      32                  Premises and operations medical payments only.

      33                  Any “auto” except for tow trucks, wreckers, car haulers, car carriers,
                          or haulaways.

      34                  Any “auto” you own, but not including tow trucks, wreckers, car
                          haulers, car carriers, or haulaways, and also not including any “auto”
                          used primarily for towing or transporting other “autos” or vehicles.




                                            4
   Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 5 of 9 PageID #: 5




       13.    By virtue of that amendatory endorsement SECTION I – COVERED AUTOS,

B. Owned Auto You Acquire After The Policy Begins, 1. of the Policy’s GARAGE

COVERAGE FORM is deleted and replaced with the following:

       1.     If Symbols 21, 22, 23, 24, 25, 26, 33 or 34 are entered next to a coverage in Item
              Two of the Declarations, then you have coverage for “autos” that you acquire of
              the type described or the remainder of the policy period.

       14.    By virtue of that amendatory endorsement the following language is added to

SECTION II – LIABILITY COVERAGE, A. COVERAGE, 3. Who Is An Insured, a., (2) of

the of the Policy’s GARAGE COVERAGE FORM:

       (f)    Any member of your or any partner’s (if you are a partnership) or any member’s (if
              you are a limited liability company) household, unless that that individual has been
              listed in the Declarations as a Driver.

       15.    By virtue of that amendatory endorsement the following language is added to

SECTION II – LIABILITY COVERAGE, B. Exclusions of the of the Policy’s GARAGE

COVERAGE FORM:

       ....

       26.     “Bodily injury” or “property damage” caused by any member of your or any
       partner’s (if you are a partnership) or any member’s (if you are a limited liability company)
       household, unless that individual has been listed in the Declarations as a Driver.
       ....

       16.    ITEM TWO on the AUTO DEALER DECLARATIONS incorporated in the Policy

utilizes Covered Auto Designation Symbols 33 and 27 in connection with the Liability Coverage

extended thereunder. In addition, that portion of the Garage Policy Supplementary Schedule

included as part of the AUTO DEALER DECLARATIONS identifies only Claudie Cook and

Melissa Cook on the DRIVERS SCHEDULE.

       III.    Circumstances Giving Rise to This Action for Declaratory Relief

                                                5
     Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 6 of 9 PageID #: 6




        17.    At the time of the Automobile Accident Defendant Bailey Cook was test-

driving/operating an automobile owned by Defendant Cook’s Auto Sales to determine whether he

wanted to purchase it.

        18.    At the time of the Automobile Accident Defendant Bailey Cook was the named

insured in a separate automobile liability policy issued by Progressive Insurance with liability

limits of $100,000.

        19.    At the time of the Automobile Accident Defendant Bailey Cook was a resident of

Melissa Cook’s household. Melissa Cook, in turn, was and is a member of Defendant Cook’s

Auto Sales.

        20.    At the time of the Automobile Accident Defendant Bailey Cook was not a

Scheduled Driver for purposes of the Policy.

        21.    As a result of the Automobile Accident Defendant Richmond, through her lawyer

Matthew Glenn, made a demand upon Plaintiff Southern Pioneer in its capacity as the liability

insurer for Defendant Cook’s Auto Sales. (“The Glenn Demand Letter”.) Defendant Richmond

demanded payment of $5,000,000.00 or the limits of the applicable insurance, in exchange for an

unconditional release of Defendants Bailey Cook and Cook’s Auto Sales from any claim for

personal injuries resulting from the Automobile Accident.

        22.    A true and accurate copy of the Glenn Demand Letter is attached hereto as Exhibit

2.

        23.    In response to the Glenn Demand Letter, Plaintiff Southern Pioneer unequivocally

tendered to Defendant Richmond the sum of $25,000 with a letter dated June 2, 2020. In its June

2, 2020 letter, Plaintiff identified $25,000 as the applicable limit under the Policy.




                                                  6
   Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 7 of 9 PageID #: 7




       24.     In its letter of June 2, 2020, Plaintiff Southern Pioneer requested the release

promised in the Glenn Demand Letter to resolve any claim Defendant Reetta Richmond might

have against Defendants Cook’s Auto Sales and Bailey Cook.

       25.     Defendant Richmond and her lawyer have failed to provide the release promised in

the Glenn Demand Letter. Neither Richmond nor Glenn has responded in any fashion to Plaintiff’s

June 2, 2020 tender of the applicable limit of liability. Glenn has declined to respond to several

phone calls from Plaintiff’s attorney requesting the release promised in the Glenn Demand Letter.

       26.     By reason of the above, and particularly by reason of Defendant Richmond’s refusal

to provide the unequivocal release promised in the Glenn Demand Letter, an actual and justiciable

controversy exists between Plaintiff Southern Pioneer and all of the Defendants named herein with

respect to the parties’ rights and obligations arising under Exhibit 1 in connection with any

claim(s) arising out of the Automobile Accident; and such controversy is ripe for determination by

way of declaratory judgment.

       27.     Declaratory judgment is both a necessary and proper remedy to determine the rights

and obligations of the parties under Exhibit 1; and no other adequate remedy exists at law or

otherwise.

       IV.     Claim for Declaratory Relief

       28.     Plaintiff Southern Pioneer incorporates by reference the allegations of Paragraphs

1 through 27 above as if fully set forth herein.

       29.     Based upon the language of the Policy, Defendant Cook’s Auto Sales is an insured

and the vehicle Bailey Cook was driving at the time of the Automobile Accident would qualify as

a Covered Auto.




                                                   7
   Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 8 of 9 PageID #: 8




       30.     Based upon the language of the Policy, any coverage available to Defendant Bailey

Cook as a customer of Defendant Cook’s Auto Sales is limited as set forth in Sub-Paragraph

A.3.a.(2)(d)(ii) in SECTION II – LIABILITY COVERAGE of the Policy’s GARAGE

COVERAGE FORM. In addition, any coverage otherwise available to either Defendant Cook’s

Auto Sales or Defendant Bailey Cook is excluded by virtue of the language in ¶ 26. in SECTION

II – LIABILITY COVERAGE, B. Exclusions of the MISSOURI GARAGE COVERAGE

FORM CHANGES endorsement.

       31.     Based upon the policy language in Exhibit 1 and applicable Missouri law, Plaintiff

Southern Pioneer’s liability on behalf of its insureds is capped at the $25,000 per person minimum

requirements set forth in Missouri’s Motor Vehicle Financial Responsibility Law (RSMo. §

303.190.2(2). In addition, based upon the policy language in Exhibit 1 and applicable Missouri

law, Plaintiff Southern Pioneer has no further or continuing obligation to defend Defendant Cook’s

Auto Sales or Defendant Bailey Cook.

       WHEREFORE Plaintiff Southern Pioneer prays that this Court enter a judgment regarding

the policy language in Exhibit 1 declaring that:

       (a)     Plaintiff Southern Pioneer’s unequivocal tender to Defendant Richmond of

       $25,000 exhausts the applicable coverage available under the Policy;

       (b)     Defendants Cook’s Auto Sales, Bailey Cook and Reetta Richmond shall be barred

       and forever enjoined from asserting any action or claims against Plaintiff Southern

       Pioneer on account of the Automobile Accident or any additional claims by and between

       the Defendants of whatsoever kind;




                                                   8
Case: 1:20-cv-00146-SNLJ Doc. #: 1 Filed: 07/01/20 Page: 9 of 9 PageID #: 9




   (c)    Plaintiff Southern Pioneer shall be under no obligation to defend or indemnify

   Defendants Cook’s Auto Sales and Bailey Cook against any claims and/or damages alleged

   by Defendant Reetta Richmond as a result of the Automobile Accident; and

   (d)    Plaintiff Southern Pioneer shall be awarded such further relief as this Court deems

   just and appropriate, including an award of attorney’s fees and costs incurred in this action.



                                                  Respectfully, submitted,

                                                  BUCKLEY & BUCKLEY, L.L.C.

                                                  By: /s/ Martin J. Buckley
                                                  Martin J. Buckley     #37000MO
                                                  Adrian P. Sulser      #33103MO
                                                  800 Market Street, Suite 2900
                                                  St. Louis, MO 63101
                                                  Telephone: (314) 621-3434
                                                  Facsimile: (314) 621-3485
                                                  mbuckley@buckleylawllc.com
                                                  sulser@buckleylawllc.com

                                                  Attorneys for Plaintiff Southern Pioneer
                                                  Property & Casualty Insurance Company




                                             9
